DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/29/2021 has been entered.  Claims 1-4 and 6-10 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b & d) rejections previously set forth in the Non-Final Office Action mailed 10/04/2021, hereinafter NFOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under NIHON VALQUA KOGYO KK JP 2016-045068 A, hereinafter Nihon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nihon in view of Perkins; Gerard T. US 20070272077 A1, hereinafter Perkins.
In response to applicant’s arguments with respect to claim 1 (with language formerly of claim 5) regarding the modified device of Nihon/Perkins failing to disclose the limitation “a rod seal… a detection seal… a dust seal… wherein the detection seal and the dust seal are formed of different materials from each other”, the examiner respectfully disagrees.  The applicant further argued that the detection seal (27) and the dust seal (28) are each lips of a common seal (26) and therefore cannot be made of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 Ln 18 states “the rod seal is made of a non-metal material”.  The applicant’s specification does not that the rod seal may not be made of metal.  Therefore, the applicant did not have possession of this claimed limitation at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NIHON VALQUA KOGYO KK JP 2016-045068 A, hereinafter Nihon view of Perkins; Gerard T. US 20070272077 A1, hereinafter Perkins.  Nihon and Perkins are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (Fluid actuators with primary/secondary seals with leakage paths); or the reference is reasonably pertinent to the problem faced by the inventor (Collecting leaked fluid from actuators).  MPEP2141.01(a) I.
Regarding claim 1, Nihon discloses (Fig. 5, 6) a fluid leakage detection device (40) for detecting leakage of working fluid from between a piston rod (21) extending from a cylinder tube (22) and a cylinder head (31) provided on the cylinder tube, the piston rod being inserted into the cylinder head, the fluid leakage detection device comprising: 
a rod seal (23) provided in the cylinder head, the rod seal being configured to seal a gap (31b) between the piston rod and the cylinder head [0039]; 
a detection space (65) formed for detecting the leakage of the working fluid; 
a detection seal (27) provided in the cylinder head, the detection seal being configured to form the detection space together with the rod seal [0041, 0042]; 
a communication passage (33) in communication with the detection space; 
a sensor (80) configured to detect the working fluid guided through the 
a relief valve (58) configured to release pressure in the communication passage by being opened when the pressure in the communication passage reaches a relief pressure [0061], 
wherein the detection seal is provided between the rod seal and a dust seal (28), the dust seal being configured to seal the gap by being provided in the cylinder head so as to face outside of the cylinder tube [0041, 0042].  
Nihon fails to explicitly state that the detection seal and the dust seal are formed of different materials from each other.
Perkins discloses, as far as is determinate, (Fig. 1-6) a piston rod (48) extending from a cylinder tube (14) and a cylinder head (66) provided on the cylinder tube, the piston rod being inserted into the cylinder head,
a rod seal (54), the rod seal being configured to seal a gap (28) between the piston rod and the cylinder head [0044]; 
a detection space (62) formed for detecting the leakage of the working fluid; 
a detection seal (60) provided in the cylinder head, the detection seal being configured to partition the detection space together with the rod seal [0046-0047]; 
a communication passage (64) in communication with the detection space; 
wherein the detection seal is provided between the rod seal and a dust seal (70), the dust seal being configured to seal the gap by being provided in the cylinder head so as to face outside of the cylinder tube [0048];
wherein the detection seal (“thermoplastic or other sealant” [0046]) and the dust seal (“hard, durable plastic material” [0048] for the purpose of “not damage or degrade 
It would have been obvious to one of ordinary skill in the art to provide a detection seal and the dust seal formed of different materials in the device of Nihon, as it is a known technique to provide a detection seal and the dust seal formed of different materials as taught by the similar device of Perkins.
Regarding claim 6, since applicant has not disclosed that having particular material properties solves any stated problem or is for any particular purpose, and it appears that the undisclosed material properties, of the device of Nihon would perform equally well with the particular material properties as claimed by applicant, it would have been an obvious matter of design choice to further modify the undisclosed material properties of Nihon by utilizing the particular material properties as claimed for the purpose of sealing the reciprocating fluid pressure device and directing leaked fluid to a reservoir.
Regarding claim 8, Nihon discloses (Fig. 5, 6) the reciprocating fluid pressure device comprising: a cylinder tube (22); a piston rod (21) extending from the cylinder tube; a cylinder head (31) provided in the cylinder tube, the piston rod being inserted into the cylinder head; and the fluid leakage detection device according to claim 1 configured to detect leakage of working fluid from between the piston rod and the cylinder head (Abstract).

Regarding claims 3 and 7, Nihon discloses, as far as is definite, the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly 
Since applicant has not disclosed that having particular material properties solves any stated problem or is for any particular purpose, and it appears that the undisclosed material properties, of the device of Nihon would perform equally well with the particular material properties as claimed by applicant, it would have been an obvious matter of design choice to further modify the undisclosed material properties of Nihon by utilizing the particular material properties as claimed for the purpose of sealing the reciprocating fluid pressure device and directing leaked fluid to a reservoir.
The particular material properties including those of 
claim 3, the material of the detection seal has an elongation and a compression set respectively higher and smaller than an elongation and compression set of the material of the rod seal,
claim 7, Nihon discloses (Fig. 5, 6) the detection seal is formed of any of a fluororubber, a nitrile-butadiene rubber, and a hydrogenated nitrile butadiene rubber.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nihon in view of Perkins, in further view of Nagel; Robert W. US 20080272554 A1, hereinafter Nagel.  Nagel is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (Fluid actuators with primary/secondary seals with leakage paths); or the reference is reasonably pertinent to the problem faced by the inventor (Collecting leaked fluid from actuators).  MPEP2141.01(a) I.
Regarding claim 2, Nihon discloses the claimed invention substantially as 
Nagel discloses, as far as is determinate, (Fig. 1) a piston rod (26) extending from a cylinder tube (18) and a cylinder head (14) provided on the cylinder tube, the piston rod being inserted into the cylinder head,
a rod seal (40) provided in the cylinder head, the rod seal being configured to seal a gap between the piston rod and the cylinder head [0016]; 
a detection space (52) formed for detecting the leakage of the working fluid; 
a detection seal (42) provided in the cylinder head, the detection seal being configured to partition the detection space together with the rod seal [0017]; 
a communication passage (54) in communication with the detection space; 
wherein the rod seal has a higher pressure resistance than the detection seal ([0005] describes a state of prior art without a communication passage that the rod/primary seal (40) gets worn and allows fluid and will overwhelm the detection/ low pressure secondary seal (42)), stated another way, the rod/primary seal is known to have a higher pressure resistance than the detection/secondary seal).  
It would have been obvious to one of ordinary skill in the art to provide a rod seal having a higher pressure resistance than the detection seal in the modified device of Nihon/Perkins, as it is a known technique to direct fluid towards a communication passage as taught by Nagel.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nihon in .
Regarding claim 4, Nihon discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the rod seal and the detection seal are formed of different materials from each other.
Bowbin discloses, as far as is determinate, (Fig. 1-3) a piston rod (15) extending from a cylinder tube (12) and a cylinder head (14) provided on the cylinder tube, the piston rod being inserted into the cylinder head,
a rod seal (29) provided in the cylinder head, the rod seal being configured to seal a gap (28) between the piston rod and the cylinder head (Col 4 Ln 4-7); 
a detection space (40) formed for detecting the leakage of the working fluid; 
a detection seal (33) provided in the cylinder head, the detection seal being configured to partition the detection space together with the rod seal (Col 5 Ln 20-25); 
a communication passage (55) in communication with the detection space; 
wherein the rod seal (“metal”, Col 2 Ln 53-55, for the purpose of “effectively minimizing leakage therepast”) and the detection seal (“synthetic resin or elastomer”, Col 2 Ln 48-52, for the purpose of “precluding outward leakage of any liquid which may pass the primary seal (rod seal)”) are formed of different materials from each other.
It would have been obvious to one of ordinary skill in the art, at the time the 
The material properties being the detection seal is formed of a material having a followability to the piston rod that is higher than the followability of the dust seal to the piston rod.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nihon in view of Bowbin.  
Regarding claim 9, Nihon discloses (Fig. 5, 6) a fluid leakage detection device (40) for detecting leakage of working fluid from between a piston rod (21) extending from a cylinder tube (22) and a cylinder head (31) provided on the cylinder tube, the piston rod being inserted into the cylinder head, the fluid leakage detection device comprising: 
a rod seal (23) provided in the cylinder head, the rod seal being configured to seal a gap (31b) between the piston rod and the cylinder head [0039]; 
a detection space (65) formed for detecting the leakage of the working fluid; 
a detection seal (27) provided in the cylinder head, the detection seal being configured to form the detection space together with the rod seal [0041, 0042]; 
a communication passage (33) in communication with the detection space; 
a sensor (80) configured to detect the working fluid guided through the 
a relief valve (58) configured to release pressure in the communication passage by being opened when the pressure in the communication passage reaches a relief pressure [0061], 
wherein the detection seal is provided between the rod seal and a dust seal (28), the dust seal being configured to seal the gap by being provided in the cylinder head so as to face outside of the cylinder tube [0041, 0042].  
Nihon fails to explicitly state the rod seal is made of non-metal material that is different from a material of the detection seal, and the detection seal is made of the material that has an elongation higher than the non- metal material of the rod seal.
Since applicant has not disclosed that having particular material properties solves any stated problem or is for any particular purpose, and it appears that the undisclosed material properties, of the device of Nihon would perform equally well with the particular material properties as claimed by applicant, it would have been an obvious matter of design choice to further modify the undisclosed material properties of Nihon by utilizing the particular material properties as claimed for the purpose of sealing the reciprocating fluid pressure device and directing leaked fluid to a reservoir.
The particular material properties including those of 
the material of the rod seal is made of non-metal material and
the material of the detection seal has an elongation higher than the non-metal material of the rod seal.

Bowbin discloses, as far as is determinate, (Fig. 1-3) a piston rod (15) extending 
a rod seal (29) provided in the cylinder head, the rod seal being configured to seal a gap (28) between the piston rod and the cylinder head (Col 4 Ln 4-7); 
a detection space (40) formed for detecting the leakage of the working fluid; 
a detection seal (33) provided in the cylinder head, the detection seal being configured to partition the detection space together with the rod seal (Col 5 Ln 20-25); 
a communication passage (55) in communication with the detection space; 
wherein the rod seal (“metal”, Col 2 Ln 53-55, for the purpose of “effectively minimizing leakage therepast”) and the detection seal (“synthetic resin or elastomer”, Col 2 Ln 48-52, for the purpose of “precluding outward leakage of any liquid which may pass the primary seal (rod seal)”) are formed of different materials from each other.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Nihon, by providing the rod seal and detection seal formed of different materials from each other, as taught by Bowbin, for the purpose of effectively minimizing leakage therepast the rod seal and precluding outward leakage of any liquid which may pass the rod seal.

Regarding claim 10, Nihon discloses (Fig. 5, 6) a fluid leakage detection device (40) for detecting leakage of working fluid from between a piston rod (21) extending from a cylinder tube (22) and a cylinder head (31) provided on the cylinder tube, the piston rod being inserted into the cylinder head, the fluid leakage detection device 
a rod seal (23) provided in the cylinder head, the rod seal being configured to seal a gap (31b) between the piston rod and the cylinder head [0039]; 
a detection space (65) formed for detecting the leakage of the working fluid; 
a detection seal (27) provided in the cylinder head, the detection seal being configured to form the detection space together with the rod seal [0041, 0042]; 
a communication passage (33) in communication with the detection space; 
a sensor (80) configured to detect the working fluid guided through the communication passage [0069]; and 
a relief valve (58) configured to release pressure in the communication passage by being opened when the pressure in the communication passage reaches a relief pressure [0061], 
wherein the detection seal is provided between the rod seal and a dust seal (28), the dust seal being configured to seal the gap by being provided in the cylinder head so as to face outside of the cylinder tube [0041, 0042], 
wherein the rod seal has a U-shape (23, is depicted as having a general U-shape).
Nihon fails to explicitly state the detection seal is made of the material that is different from and has an elongation higher than the material of the rod seal.
Since applicant has not disclosed that having particular material properties or shape solves any stated problem or is for any particular purpose, and it appears that the undisclosed material properties, of the device of Nihon would perform equally well with the particular material properties or shape as claimed by applicant, it would have been 
The particular material properties and shape including those of 
the material of the detection seal has an elongation higher than the material of the rod seal.

Bowbin discloses, as far as is determinate, (Fig. 1-3) a piston rod (15) extending from a cylinder tube (12) and a cylinder head (14) provided on the cylinder tube, the piston rod being inserted into the cylinder head,
a rod seal (29) provided in the cylinder head, the rod seal being configured to seal a gap (28) between the piston rod and the cylinder head (Col 4 Ln 4-7); 
a detection space (40) formed for detecting the leakage of the working fluid; 
a detection seal (33) provided in the cylinder head, the detection seal being configured to partition the detection space together with the rod seal (Col 5 Ln 20-25); 
a communication passage (55) in communication with the detection space; 
wherein the rod seal (“metal”, Col 2 Ln 53-55, for the purpose of “effectively minimizing leakage therepast”) and the detection seal (“synthetic resin or elastomer”, Col 2 Ln 48-52, for the purpose of “precluding outward leakage of any liquid which may pass the primary seal (rod seal)”) are formed of different materials from each other.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Nihon, by providing the rod seal and detection seal formed 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745